People v Gregory (2014 NY Slip Op 07274)





People v Gregory


2014 NY Slip Op 07274


Decided on October 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2014

Friedman, J.P., Sweeny, Acosta, Saxe, Manzanet-Daniels, JJ.


13278 3790/10

[*1] The People of the State of New York,	 Ind. Respondent,
vNathaniel Gregory, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren Springer of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Allen J. Vickey of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered September 27, 2011, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him to a term of two years, with three years' postrelease supervision, unanimously affirmed.
The record establishes that defendant made a valid waiver of his right to appeal. Accordingly, this waiver forecloses review of defendant's suppression and excessive sentence claims.
Regardless of whether defendant made a valid waiver of his right to appeal, we conclude, based on our review of the relevant
confidential search warrant documents and minutes, that the warrant was lawfully issued, and we perceive no basis for reducing the period of postrelease supervision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 23, 2014
CLERK